DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ALEX PIERRE,
                                Appellant,

                                      v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3543

                              [April 28, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy,
Judge; L.T. Case No. 14-408CF10A.

  Alex Pierre, Blountstown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and ARTAU, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.